Name: Commission Regulation (EEC) No 2488/89 of 14 August 1989 amending Regulation (EEC) No 2450/89 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 238/26 Official Journal of the European Communities 15. 8 . 89 COMMISSION REGULATION (EEC) No 2488/89 of 14 August 1989 amending Regulation (EEC) No 2450/89 on the supply of various lots of skimmed-milk powder as food aid HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2450/89 is hereby replaced by the Annex to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular -Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EEC) No 2450/89 (3) issued an invitation to tender for the supply, as food aid, of 7 149 tonnes of skimmed-milk powder for Euronaid, UNRWA and WFP ; whereas, following a request by the beneficiary, some of the conditions specified in the Annex to the Regulation should be altered, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (*) OJ No L 172, 21 . 6 . 1989, p. 1 . (3) OJ No L 233, 10. 8 . 1989, p. 14. 15. 8 . 89 Official Journal of the European Communities No L 238/27 ANNEX 'ANNEX I LOTS A, B, C, D and E 1 . Operation Nos ('): 317 to 321 /89  Commission Decision of 19 . 4. 1989 2. Programme : 1989 3. Recipient (6) ( l2) : UNRWA Headquarters, Vienna International Center, PO Box 700, A- 1400 Vienna, telex 135310 UNRWA A 4. Representative of the recipient (3) Q : see Annex III 5. Place or country of destination : A : Israel ; B : Syria ; C and D : Jordan ; E : Lebanon 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (8) ( ,4) (,J) : see OJ No C 216, 14. 8 . 1987, p. 4 (under 1.1 .B.l to I.1.B.3) 8 . Total quantity : 2 307 tonnes 9. Number of lots : five (A : 510 tonnes ; B : 482 tonnes ; C : 490 tonnes ; D : 245 tonnes ; E : 580 tonnes) 10. Packaging and marking (10) : one kilogram, in 20-foot containers, see OJ No C 216, 14. 8 . 1987, pp. 4 and 5 (under I.1.B.4 and I.l.B.4.1 ); Lot A:f); Lots C and D :(") Supplementary markings on the packaging : see Annex II II and OJ No C 216, 14. 8 . 1987, p. 6 (under I.1.B.5) 11 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : A : Ashdod ; B : Lattakia ; C and D : Aqaba ; E : Beirut, Option : Lattakia 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : A, B, C and E : 1 to 15. 10 . 1989 ; D : 20 to 30. 10 . 1989 18. Deadline for the supply : A, B, C and E : 30. 11 . 1989 ; D : 15. 12. 1989 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4) : 28 . 8 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 4. 9 . 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : A, B, C and E : 7 to 22. 10 . 1989 ; D : 27. 10 to 6. 11 . 1989 (c) deadline for the supply : A, B, C and E : 7. 12. 1989 ; D : 22. 12. 1989 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 16. 6. 1989 fixed by Commission Regulation (EEC) No 1706/89 (OJ No L 166, 16. 6 . 1989, p. 36) No L 238/28 Official Journal of the European Communities 15. 8 . 89 LOTS F, G, H, I, K and L 1 . Operation No ('): see Annex II  Commission Decision of 3. 3 . 1989 2. Programme : 1989 3. Recipient : Lots F, G, H, I and K : Euronaid, Postbus 77, NL-2340 AB Oegstgeest Lot L : WFP, 426 via Cristoforo Colombo, 1-00145 Roma, telex 626675 WFP I 4. Representative of the recipient ^): see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics jand quality of the goods : see OJ No C 216, 14. 8 . 1987, p. 4 (under I.1.B.1 to I.1.B.3) ; Lots F, G, H, I and K (l()(17)("); Parts F5 and K4 ( ») (' «) ( ») (' «) ; Lot Lp)H (tJ) 8 . Total quantity : 4 842 tonnes 9. Number of lots : six (F : 820 tonnes ; G : 975 tonnes ; H : 1 110 tonnes ; 1 : 945 tonnes ; K : 335 tonnes ; K : 657 tonnes) 10. Packaging and marking : 25 kilograms (See OJ No C 216, 14. 8 . 1987, pp. 4 and 6 (under I.1.B.4 and I.l.B.4.3)). Lots F, G, H and I (21 ) Supplementary markings on the packaging : see Annex II See OJ No C 216, 14. 8 . 1987, p. 6 (under I.1.B.5) 11 . Method of mobilization : the Community market. Lots F, G, H and I (") (20) ; Lot L (n) (n) The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 20 . to 30. 10 . 1989 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 28. 8 . 1989 at 12 noon 21 . In die case of a second invitation to tender : (a) deadline for the submission of tenders : 4. 9. 1989 at 12 noon (b) period for making the goods available ; at the port of shipment : 27. 10. 1989 to 7. 11 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 °/o of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de [Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^ : refund applicable on 16. 6. 1989, fixed in Commission Regulation (EEC) No 1706/89 (OJ No L 166, 16. 6. 1989, p. 36)'